Citation Nr: 0919488	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1988 to July 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the claim for service 
connection.

The Board notes that service connection was previously denied 
for headaches in an August 1997 rating decision.  The Veteran 
was notified of that determination and of her appellate 
rights in an August 1997 letter.  The Veteran attempted to 
reopen her claim for service connection in March 2000.  The 
RO again found that the claim was not well grounded and 
denied the claim in May 2000.  

The VCAA provides, however, that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, can be 
readjudicated under the provisions of the new law.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  After the May 2000 rating decision, 
the RO accepted the Veteran's letter in May 2001 as a new 
claim and reviewed the issues on a de novo basis, issuing 
another decision in July 2001.  

In November 2004 and January 2007, the Board remanded this 
claim for additional development.  Unfortunately, the appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Board's January 2007 decision, the claim of 
entitlement to service connection for headaches was deferred 
until adjudication of the claim for service connection for 
PTSD was completed, as the Veteran contends, in essence, that 
her migraine headaches are a result of her PTSD.

In March 2008, service connection for PTSD with depressive 
disorder was granted.  A Supplemental Statement of the Case 
(SSOC), from March 2009, subsequently denied entitlement to 
service connection for headaches only on a direct basis.

The Board finds that the duty to assist has not been met.  As 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  VCAA notice for establishing 
secondary service connection must be provided to the Veteran.  

Additionally, the Veteran has not been afforded a VA 
examination for headaches.  Given the VA's duty to obtain a 
VA examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
advising the Veteran of the criteria 
for establishing service connection for 
a disability that is secondary to or 
aggravated by a service-connected 
disability.

2.  Ask the Veteran to provide a list 
of all medical providers (VA and 
private) who have treated her for 
migraine headaches.  Obtain and 
associate with the claims folder all 
updated VA treatment records and any 
private records identified by the 
Veteran.

3.  After the above development is 
completed, afford the Veteran a VA 
examination for migraine headaches.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current migraine headaches 
were either (a) directly incurred in 
service, or, (b) are secondary to a 
service-connected disability, including 
PTSD, or, (c) have been permanently 
aggravated by any of the Veteran's 
service-connected disabilities, 
including PTSD.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is her responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of her case. 

4.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

